Citation Nr: 1208887	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hiatal hernia (gastroesophageal reflux disease (GERD)).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1987. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for hiatal hernia (GERD).  The Veteran contends that in service he experienced chest pains after a parachute accident and that such resulted in his medical discharge from service.  Per the Veteran, the chest pains remained with him after discharge and eventually resulted in the diagnosis of hiatal hernia.  He asserts that he suffered from GERD while in service.  

In a June 2008 statement, Dr. G stated that the Veteran had a long history of GERD and that he started to have atypical chest pain after his parachute injury during service.  According to Dr. G, atypical chest pain is frequently a manifestation of GERD and its associated disorders.  Therefore, the patient could have developed his GERD and related symptoms at that time even though an endoscopic evaluation was not performed.  

An independent medical opinion was obtained in June 2011.  The examiner related that the Veteran reported having an in service parachute accident in 1986 which resulted in atypical chest pain that was later attributed to GERD.  However, the examiner stated that the Veteran's service treatment records did not show any documentation of such accident or any evaluation for his parachuting injury.   
He opined that because the Veteran's service records show no evidence of any gastrointestinal pathology or complaints, it is less likely than not that this Veteran's GERD resulted from his in service injury or illness.  

Service treatment records show that in June 1985 the Veteran was treated for an injured ankle after a jump.  In February 1986, a history was given of chronic ankle pain with a history of several poor landings while in jump school.   In September 1986, a history was given of injury one and half years ago from a jump, landed on runway. 

Based on the evidence of record, the Board finds that another opinion is warranted.  In this regard, the June 2011 medical report/opinion indicates that evidence of a parachute jump injury in service is not shown.  However, service treatment records show a history of treatment for parachute jumps to include notations in June 1985, February 1986 and September 1986.  As the examiner indicates in his report that the service treatment records are devoid of any evidence of a parachute jump accident, the Board finds that his opinion is based upon inaccurate information and is thus inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

Obtain an opinion to determine whether the appellant's hiatal hernia (GERD) is related to service.  Upon review of the claims file to include the service treatment records and statements of the Veteran, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed hiatal hernia (GERD) is related to service to include the in-service injury.  A complete rationale for all opinions should be provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


